Citation Nr: 1452897	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa that denied service connection for diabetes mellitus, type II.  The Veteran was scheduled to testify at a videoconference Board hearing in November 2014; however, in written correspondence received that month, the Veteran's representative expressed that the Veteran desired to withdraw his request for the hearing and furthermore "to withdraw pending appeal for SC DMII at this time."

The Board observes that during the course of this appeal the Veteran has initiated other appeals on other issues, but only the diabetes service connection issue is in appellate status before the Board at this time.  An April 2012 statement of the case (SOC) addressed the issue of entitlement to service connection for asthma (claimed as asbestosis), but the Veteran did not submit a VA Form 9 to perfect the appeal to the Board.  An October 2012 SOC addressed the issues of entitlement to service connection for traumatic brain injury, right ankle disability, and neck condition; the Veteran did not submit a VA Form 9 to perfect the appeal to the Board.  The Board also notes that an April 2014 RO rating decision awarded a 100 percent rating for post-traumatic stress disorder and basic eligibility to Dependents' Education Assistance; the rating decision informed the Veteran that the RO understood this award to be a "full grant of benefits sought on appeal" by the Veteran at that time, resolving the associated claims; the Veteran has not expressed otherwise.


FINDING OF FACT

In November 2014, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran's representative that the Veteran was withdrawing his appeal seeking service connection for diabetes mellitus, type II; there are no questions of fact or law in the matter remaining for the Board to consider.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim for service connection for diabetes mellitus, type II; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made in writing or on the record at a hearing by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

On November 12, 2014, the Board received written correspondence from the Veteran stating: "after speaking with Veteran today he wishes to withdraw the pending appeal for SC DMII at this time."  Inasmuch as the Veteran has withdrawn his appeal in the matter of the claim for service connection for diabetes mellitus, type II, there is no allegation of error of fact or law in the matter remaining before the Board.  Hence, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.



ORDER

The appeal seeking service connection for diabetes mellitus, type II is dismissed.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


